Citation Nr: 1122540	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-39 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right shoulder tendonitis for the period prior to July 18, 2005 and higher than 10 percent disabling from July 18, 2005, forward, for right shoulder tendonitis with biceps tendon rupture.  

2.  Entitlement to an initial evaluation higher than 10 percent disabling for right knee status-post posterior cruciate ligament repair, and an evaluation higher than 20 percent disabling from April 23, 2008 forward.  

3.  Entitlement to an initial evaluation higher than 10 percent disabling for right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, it was noted that an August 2009 Board decision had been issued prior to the hearing requested.  In light of the hearing request, the August 2009 Board decision was vacated in April 2011.   

The issue regarding higher evaluations for the Veteran's right knee status-post posterior cruciate ligament repair and associated arthritis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 18, 2005, the Veteran's right shoulder tendonitis did not result in limitation of arm motion to less than 0 to 180 degrees of shoulder abduction, 0 to 180 degrees of shoulder forward flexion, 0 to 90 degrees of internal shoulder rotation, 0 to 90 degrees of external shoulder rotation, or any limitation of motion of the right forearm, but did result in pain just below the right acromioclavicular joint.  

2.  From July 2005 forward the Veteran's right shoulder tendonitis with biceps tendon rupture has resulted in limitation of function, due to pain on motion of the right arm, to motion at and below a point midway between shoulder level and his side but has not resulted in limitation of motion or function for any reason below a point midway between his side and shoulder level, or in limitation of motion of the right forearm to less than 0 degrees of extension, 140 degrees of flexion, 0 to 80 degrees of pronation, or 0 to 90 degrees of supination.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, have been met for the Veteran's right shoulder tendonitis for the period prior to July 18, 2005. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201, 5206, 5207, 5208 (2010).

2.  The criteria for a 30 percent rating, but no higher, have been met for the Veteran's right shoulder tendonitis with biceps tendon rupture for the period from July 18, 2005, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201, 5206, 5207, 5208 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Service connection was established for right shoulder tendonitis in the March 2004 rating decision on appeal.  At that time the RO characterized the disability as right shoulder tendonitis and assigned a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203, effective December 2, 2003.  In a November 2008 rating decision, the RO revised the designation of this disability to "right shoulder tendonitis with biceps tendon rupture" and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective July 18, 2005.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

During the hearing before the undersigned, the Veteran testified that range of motion of his right shoulder was somewhat limited.  January 2011 transcript at 2.  He testified that any movement over his head was limited and that the amount of strength he had lifting things over his head was limited.  Id.  After referring to the ruptured biceps tendon he reported that had less strength turning objects with his right hand, which he described as his being a little less symmetrical than he had been, but that the real problem was lack of range of motion when it comes to tasks over his head.  Id. at 3.  He testified that the grip of his right hand was also weaker than the left hand even though he was right handed.  Id.  He also testified that at times he is unable to sleep on his right side to pain.  Id.  

The Veteran's testimony is found to be highly credible. 

An October 2004 statement from Dr. "T.C." provides a concise history of the Veteran's right shoulder/biceps condition.  Dr. T.C. stated that the Veteran had a history of right upper arm pain in the diffuse area somewhat localized to the distal anterior deltoid and proximal biceps area, but not within the shoulder joint itself.  He explained that the symptoms were elicited with biceps exercises and daily activities of carrying and lifting, pulling nails, and yard work.  Dr. T.C. stated that examination revealed range of motion and muscular development of the shoulder, upper arm, and elbow regions, well within normal limits.  A note from Dr. "C.M." includes that the Veteran begin reporting pain in the right upper arm in 2002, that intra-articular pathology had been ruled out and that his symptoms and examination were most consistent with chronic biceps tendonitis.  A year earlier, in October 2003, Dr. C.M. had listed in a report of medical examination that the Veteran had right rotator cuff tendonitis.  

Another note, from October 2008 with a signature that is illegible but which is from the physical therapy section of a military unit, provides that the practitioner had treated the Veteran for right shoulder biceps tendonopathy as early as 2002 and the chronic biceps tendon injury which started at that time contributed to the eventual rupture of his right biceps tendon.  

From this historical information, it is clear that the Veteran had a tendon injury but not an injury to the biceps muscle itself.  That being said, the Board has reviewed the rating criteria for muscle injuries, including the information provided at 38 C.F.R. § 4.55 (Principles of combined ratings for muscle injury), § 4.56 (Evaluation of muscle disabilities) and 38 C.F.R. § 4.73 Diagnostic Code 5305 (the rating criteria for biceps muscle injuries).  These rating criteria are all specified in terms of wounds of the muscle.  Hence, the criteria are not applicable to the facts in this case.  

The RO has assigned 38 C.F.R. § 4.71a, Diagnostic Code 5024 to his disability.  Diagnostic Code 5024 is for tenosynovitis and directs the rater to rate the disability in the same manner as rating arthritis as limitation of motion of the affected part.  Taking the Veteran's statements and testimony together with the medical evidence of record, the Board concludes that his disability is that of pain upon raising his arm overhead.  That manifestation of his disability is best rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  His affected arm is his dominant arm so the criteria for the major side of the body, rather than the minor side is applicable.  Where there is a difference in the ratings, the ratings are higher for the major side.  

If major side arm motion is limited to 25 degrees from the side ad 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  If major side arm motion is limited to midway between the side and shoulder level, a 30 percent rating is assigned.  Id.  If major side arm motion is limited to shoulder level, a 20 percent rating is assigned.  Id.  

Normal range of motion of the arm around the shoulder joint is from 0 to 180 degrees of forward flexion (raising the arm in an arc in front of the body from parallel to and at the side of the torso - with the fingers pointed to the ground (0 degrees) through a point perpendicular to the torso (90 degrees) to a point parallel to the head with the fingers pointed to the ceiling (180) degrees; 0 to 180 degrees of abduction (same starting and ending points but arm raised in an arc along the side of the torso); 0 to 90 degrees of internal rotation (starting with elbow parallel to the ground with arm bent at 90 degrees and moving in an arc ending with the upper arm against the side of the torso) and 0 to 90 degrees of external rotation (same starting point but with arc ending with upper arm parallel to the head).  38 C.F.R. § 4.71a, Plate I.  

Of note is that Diagnostic Code 5024 does refer to rating tenosynovitis as arthritis.  Therefore the Board will list the criteria found under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for degenerative arthritis.  To assign a rating for arthritis based on limitation of motion, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  If the joint is affected by limitation of motion but the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  Id.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  Id.  

Given the location of his disability the Board has also considered the criteria for limitation of motion around the elbow joint, which is referred to in the rating schedule as limitation of motion of the forearm.  

If major side forearm flexion is limited to 45 degrees a 50 percent rating is assigned; if limited to 55 degrees a 40 percent rating is assigned; if limited to 70 degrees a 30 percent rating is assigned; if limited to 90 degrees a 20 percent rating is assigned; and if limited to 100 degrees a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

If major side forearm extension is limited to 110 degrees a 50 percent rating is assigned, if limited to 100 degrees a 40 percent rating is assigned; if limited to 90 degrees a 30 percent rating is assigned, if limited to 75 degrees a 20 percent rating is assigned; and if limited to 60 degrees or to 45 degrees a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

If major side forearm flexion is limited to 100 degrees and extension is limited to 45 degrees a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5208.   

Normal motion of the forearm is from 0 degrees (arm straight at the side) to 145 degrees (bicep flexed with forearm against the bicep) of flexion; 0 to 80 degrees of forearm pronation (elbow bent 90 degrees starting with thumb pointing up and ending with thumb toward centerline of body); and 0 to 85 degrees of forearm supination (elbow bent 90 degrees starting with thumb pointing up and ending with thumb pointing away from centerline of body).  38 C.F.R. § 4.71a, Plate I.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The earliest evidence going to the rating criteria is found in a January 2004 VA compensation and pension (C&P) examination report.  At that time the Veteran reported that he had no pain with overhead work.  He reported that pain that he did experience was just below the acromioclavicular joint on for each shoulder.  Range of motion was listed in the report as normal with 180 degrees of abduction and forward flexion and 90 degrees of internal and external rotation.  The examiner stated that there was no reported pain or crepitus during the process.  The examiner stated that the Veteran experienced some pain in the proximal aspect of the right biceps muscle and there was reported tenderness with palpation of the lateral biceps tendon near the musculotendinous junction.  He stated that flexion strength of the elbows was approximately equal bilaterally and stronger than average.  

These result do not tend to show that the Veteran's right shoulder disability approximated the criteria for a compensable rating under any of the diagnostic codes that specify ratings for various degrees of measured motion.  The evidence shows that he did not have pain on examination and that he did not have pain on overhead work.  As there was no limitation of motion of his arm, and no objective, or even subjective, evidence of pain on motion, his disability did not approximate the criteria for a compensable rating under Diagnostic Codes 5003 and 5201 for loss of motion or painful motion.  For the same reasons, application of 38 C.F.R. § 4.40, § 4.45 do not provide for a compensable rating. 

The Veteran did, however, report pain in the area just below the acromioclavicular joint.  Rating his disability with consideration of ratings for arthritis indicates to the Board that § 4.59 is to be applied.  The regulation states in a separate sentence that actually painful joints are to be assigned at least the minimum compensable rating for the joint.  The Board, therefore, finds that a 10 percent rating is warranted for his reported pain for the period prior to July 18, 2005.  

The only painful joint affected by his disability is his right shoulder, hence there is no basis for assigning a separate rating for any other joint of his right upper extremity.  Nor does his painful right shoulder approximate the criteria for a rating higher than 10 percent prior to July 18, 2005 because the evidence shows that neither his pain nor any other manifestation of his injury results in loss of motion that would approximate the criteria for a rating higher than 10 percent.  This finding is in agreement with a statement signed by Dr. "T.C." from October 2004, already discussed above.  Significantly, Dr. T.C. stated that the range of motion and muscular development of the affected shoulder, upper arm, and elbow were well within normal limits, there was minimal tenderness to deep palpation of the affected area and all tests of impingement and instability of the shoulder were negative.  He went on to explain that the Veteran's symptoms were not functionally limiting from a clinical standpoint in that joint range of motion, strength, and special tests for that region were all negative.  

There is no other evidence relevant to the question of whether the Veteran's disability approximated the criteria for a rating higher than 10 percent prior to July 18, 2005.  

In April 2008 the Veteran underwent another VA C&P examination of his right shoulder.  A medical history is included in that report and states that the Veteran had a long history of tendonitis and then ruptured the short heads of the biceps tendon secondary to that tendonitis.  It was noted that he is right hand dominant.  

Physical examination revealed 5 out of 5 strength in all planes and no tenderness.  Range of motion was abduction from 0 to 140 degrees, forward flexion from 0 to 180 degrees, external rotation from 0 to 50 degrees with pain, and internal rotation from 0 to 70 degrees with pain.  Biceps motor strength was 5 out of 5 with the right side noticeably weaker than the left.  There are no findings regarding range of motion of the forearm.  

In June 2010 he underwent another VA C&P examination by the same medical professional.  Symptoms reported by the Veteran included pain on repetitive use and swelling of the shoulder.  He reported that he is unable to do any activity overhead, push objects that weigh over 200 pounds, or sleep on his right side.  He reported flare ups about 50 percent of the time with no additional restriction, just globally reduced heavy activity and increased medication and icing.  

Physical examination revealed 5 out of 5 right shoulder strength and no tenderness.  Range of motion was from 0 to 130 degrees of abduction with pain, 0 to 180 degrees of forward flexion, 0 to 75 degrees of external rotation, and 0 to 45 degrees of internal rotation.  There was no reduction with repetitive testing and the examiner stated "No DeLuca Criteria."  Examination also found him to have significant decreased contour of what appears to be the long head of the biceps with no tenderness.  

Testing revealed that strength at the right elbow was 5 out of 5, although less than on the left.  Range of motion at the elbow joint, which amounts to motion of the forearm, was extension to 0 degrees and flexion to 140 degrees, pronation was 0 to 80 degrees, supination was 0 to 90 degrees, and there was no pain.  There was no reduction with repetitive motion and the examiner stated "No DeLuca Criteria."  

He included an addendum to the report, stating that there was no pain on range of motion or flare ups on any of the above joints except as already stated and that all of the tested joints had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner also stated that "[e]xamination of the above joints reveals no pain on repetitive ROM [range of motion] testing and reveals stability, except as specified above."  

These examination reports from 2008 and 2010 both note that the Veteran had pain on forward flexion but neither state where, in degrees, the pain occurred or if the pain was limiting.  Although this is less than ideal, the Board finds that the reports are informed by the Veteran's testimony provided before the undersigned in January 2011 and his statements are sufficient to determine at what point the pain causes any limitation of function.  

In that testimony he referred to limitations in working overhead.  This is sufficient for the Board to determine that useful function of his right arm is limited to motion at and below shoulder level.  His disability, therefore, approximates the criteria for a 20 percent rating under Diagnostic Code 5201 for the period following July 18, 2005.  As to whether his disability is limited only to motion involving raising his arm above his head, the case is a less clear.  During the hearing, he testified that approximately 10 days out of a month his disability is such that his ability to do something as simple as reaching to pick an item off of his desk or a piece of equipment he is training with is limited to the extent that he either has to get closer to the item or reach with the other arm.  January 2011 transcript at 8.  

Here the Board must employ common sense and everyday experience to determine at what point the Veteran's motion is limited by pain on such days.  One would not have to raise one's arm to (or above) shoulder level to reach for an item on a desk.  The Board thus concludes that his motion is limited by pain, during these flare-ups, to a point somewhere less than shoulder level.  His disability therefore approximates the criteria for a 30 percent rating for limitation of motion of his right arm to a point midway between his side and shoulder level.  

From his testimony the Board concludes that motion is not limited to a point between his side and 25 degrees from his side because common experience dictates that this would not be the motion required to pick something off of one's desk or reach for an item.  

Nor does his disability approximate the criteria for a rating for limitation of motion of the forearm.  Findings were that he had no limitation of motion and no pain on motion in this regard.  He stated that he had some loss of grip and some loss of strength in turning objects in his right hand and stated that he is a little less symmetrical.  Given the examination findings regarding 5 out of 5 biceps strength and no limitation of motion of the forearm, his disability does not approximate a rating for limitation of motion of the forearm.  

Again, the examiner commented on the DeLuca criteria in the negative and there is no evidence from his testimony that he has disability that would satisfy a compensable rating for limitation of motion of the forearm.  The Board has considered his testimony regarding a weakened grip and weakened strength in turning motions.  Although his disability may have resulted in some weakness in this regard, all findings show that he has 5 out of 5 strength.  38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infections in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  § 4.45 refers to reductions in the normal excursions of movements, including weakened movement.  That the Veteran may have lost some strength in his grip or in executing turning motions with his right hand does not result in an approximation of the criteria found at Diagnostic Codes 5206, 5207, or 5208, given that he has demonstrated 5 out of 5 strength and the evidence fails to show any objective indication of such weakened movement as to find that he has limitation of function to any of the degrees of excursion specified for compensable ratings under Diagnostic Codes 5206, 5207, or 5208.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology as far as limitation of function because the criteria address limitation of motion of the affected joint and this includes, via §§ 4.40, 4.45, and 4.59, painful joints.  His pain which prevents him from sleeping on his right side is contemplated by § 4.59 which refers specifically to assigning at least the minimum rating for the joint in cases where the joint is painful.  The level of his disability is also contemplated by the schedular criteria because the criteria provides for higher ratings for levels of disability greater than what is present in this case.  For these reasons the Board declines to remand this issue to the RO for referral for extraschedular consideration.  

Based on the evidence of record as explained above, the Board finds that a rating of 10 percent is warranted for the period prior to July 18, 2005 and a rating of 20 percent is warranted for the period since July 18, 2005.  To this extent his appeal is granted.  The preponderance of the evidence is against higher ratings.  So entitlement to ratings higher than these is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the only letter addressing VCAA notice applicable to his right shoulder disability is a letter dated in January 2005.  That letter provided notice as to what was required to show an increase in disability and therefore the letter technically did not provide the Veteran with the proper notice.  There is no letter informing him as to evidence going to assignment of effective dates.  The notice in this case is therefore deficient.  That being said, the Board finds that the notice deficiency is harmless in this case, as explained in the following paragraph.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

VA's duty to notify under the VCAA is triggered to and tied to the claim received.  Here, the RO apparently accepted a claim to entitlement to service connection for right shoulder tendonitis from findings listed in a January 2004 C&P examination report.  This appeal comes from the decision that granted service connection for his right shoulder disability.  Hence, the applicable notice was notice specific to a claim of service connection.  That being said, as service connection was established, the only notice of any importance at this point is notice going to assignment of disability ratings and effective dates.  However, the Veterans Court has held that once a claim for service connection is granted and a disability rating and effective date assigned, the purpose of § 5103(a) notice has been served and its application is no longer required.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  

The letter sent to the Veteran in January 2005 did inform him of the kinds of evidence he could submit to show the severity of his disability.  Here, the Veteran has submitted evidence from non-VA practitioners and provided testimony regarding all symptoms that go to rating this disability including details as to his pain and limitation of motion.  He is clearly aware of what evidence he can submit and what factors go to assigning a rating for his disability.  He has never contended that the effective dates assigned are incorrect, but rather has limited his disagreement to the ratings assigned.  Based on these facts, the Board finds that a remand to the RO to provide VCAA notice is not essential for a proper appellate decision.  38 C.F.R. § 19.9.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All evidence identified by the Veteran is associated with the claims file.  VA provided adequate medical examination with regard to his shoulder in January 2004, April 2008, and June 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating of 10 percent is granted for the period prior to July 18, 2005, for right shoulder tendonitis, subject to the subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating of 30 percent is granted for the period from July 18, 2005, forward, for right shoulder tendonitis with biceps tendon rupture, subject to the subject to the laws and regulations governing the payment of monetary benefits

REMAND

During the hearing before the undersigned, the Veteran testified that his right knee disability has worsened since he last underwent a VA examination in April 2008.  January 2011 transcript at 18.  Hence, VA has a duty to provide the Veteran with a medical examination so that VA has an accurate assessment of the severity of this disability.  See 38 C.F.R. § 4.1.  This must be accomplished on remand.  

Also during the hearing, the Veteran testified that he has been treated for his right knee as recently 2010 and had plans to go back to his orthopedic treatment provider.  January 2011 transcript at 15-16.  There are no records dated this currently in the claims file.  On remand, VA must offer the Veteran assistance in obtaining any outstanding relevant records.   

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he either submit any relevant records of treatment of his knee not previously submitted to VA or complete the necessary release of information authorization so that VA can assist him in obtaining such records.  Provide the Veteran with assistance requested and associate all obtained records with the claims file.  

2.  Only after ensuring that all identified relevant obtainable records are associated with the claims file, ensure that the Veteran is scheduled for a C&P examination of his right knee.  The examiner is asked to review the claims file in conjunction with the examination and to provide findings as to the disability suffered from the Veteran's right knee, status post posterior cruciate ligament repair and osteoarthritis.  

3.  Then readjudicate the issues that are the subject of this remand.  If the benefit sought is not allowed in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


